Citation Nr: 1231907	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-04 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, R.B.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran was afforded a Board hearing, held by the undersigned, in June 2010.  A copy of the hearing transcript has been associated with the record.


FINDING OF FACT

Tinnitus had its onset in or is otherwise attributable to service.  


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claim for entitlement service connection for tinnitus is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II. Service Connection

In this case, the Veteran has claimed that his current diagnosis of tinnitus is etiologically-related to his period of active service.  Specifically, he contends that, during his 20-year military career, he was exposed to acoustic trauma from ammunition of various calibers, rocket launchers, mortar rounds, and aircraft noise when patrolling the flight line.  See Statement, December 2009.

To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

At the outset, the Board notes that the Veteran has a current diagnosis of tinnitus.  See Report, 366th Medical Treatment Group, July 2008.  Thus, element (1) of Hickson has been satisfied, in that the Veteran has demonstrated that he has current diagnoses for his claimed disorder.  

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service treatment records are silent as to a diagnosis of tinnitus.  A July 1986 service treatment record noted that the Veteran was provided instructions on why and how to wear ear plugs.  Tinnitus was not reported on any inservice examination, to include an August 2006 separation report.  

Post-service, during an October 2006 VA compensation and pension examination to address other claimed issues, the Veteran denied symptoms of tinnitus.  

A medical report dated July 31, 2008, documented the Veteran's report of buzzing/ringing in the ears for 2-3 years.  The Veteran stated that the ringing was high-pitched and constant, though he only noticed the problem in a quiet room.  He noted that he slept with a fan for years, so he was not bothered during the night.  Although he always passed his hearing tests, he reported that he was often forced to ask people to repeat themselves, and that his wife would tell him that the television was too loud.  The Veteran was diagnosed with tinnitus at that time.

A private audiological report from August 2008 noted hearing within normal limits, bilaterally.  It was also noted that the Veteran reportedly had tinnitus with an onset of 2004.  Per the examiner, the only abnormal test results were elevated to absent acoustic reflexes, and some reduction or absence of otoacoustic emissions screening at certain frequencies.  It was recommended that the Veteran have annual audiology evaluations to monitor his hearing, and the continued use of hearing protection was advised.

The Veteran was afforded a VA audiological examination in January 2009.  At that time, the Veteran reported constant bilateral tinnitus which manifested as a low, soft, buzzing sound, since approximately 2003 (shortly after his deployment during active duty).  He only noticed the ringing in quiet places, and he required a fan to sleep at night.  It was noted that the Veteran was a member of the security forces in the U.S. Air Force for twenty years.  Military noise exposure was documented, to include exposure to gunfire, mortar rounds, aircraft noise, and ground-based simulators.  He noted that hearing protection was used during training, but not in the field.  Post service, he stated that he was not exposed to recreational noise, and his civilian occupation was security.  The Veteran also noted that he did not wear proper ear protection on the flight line, as he plugged his ears with his fingers; however, it was unclear as to whether this occurred during service or post-service.

Following an examination, the examiner reported that the Veteran's hearing was within normal limits, bilaterally.  It was noted that the Veteran's post-deployment questionnaires were marked with "no ringing in the ears."  Based on these reports, the examiner opined that the Veteran's tinnitus was less likely than not due to active duty noise exposure.  However, the Board notes that the Veteran's lay statements were not discussed within the context of the examiner's rationale.  

A statement received by a fellow serviceman noted that he worked with the Veteran for more than 20 years.  During that time, they were members of a security force stationed at multiple air bases.  He noted that he and the Veteran were required to qualify with small arms weapons, as well as an anti-tank weapon.  During those qualifications, they were required to wear a single level of hearing protection, however, that was not required during field exercises.  Proximity to the flight line at each base was also reported, wherein they were exposed to noise from jet engines.  

A statement from the Veteran's current, post-service employer noted that he was an entry controller, and that his primary responsibilities were to inspect commercial vehicles entering the Air Force Base installation at the main gate and back gate.  The employer stated that the Veteran had no affiliation with the flight line, or access to the flight line.

An additional statement from the Veteran was accompanied by his VA Form 9 (formal appeal) in December 2009.  He noted that, at the time of the 2009 VA examination, VA did not have his complete noise exposure history.  Further, he insisted that questions asked by the VA examiner were vague and incomplete.  He stated that he first noticed tinnitus in 2004, during active service in Kuwait, and that it has slowly worsened.  He cited an abnormal hearing test in August 2008, as well as treatise evidence, to demonstrate that his inner ear may have been damaged at that time.  He stated that, during his military career, he was never asked about "buzzing" in the ears, only ringing, and that the buzzing started during service.

During the Veteran's June 2010 Board hearing, he testified as to in-service noise exposure, and specifically noted a buzzing in his ears in 2004.  Though he repeatedly denied ringing in the ears, he did not realize that both were manifestations of tinnitus.  See Transcript, p. 3.  He stated that he was exposed to noise from ammunition and jets on the flight line for years, however he did not notice a buzzing in the years until his return from Kuwait in 2004.  See Transcript, p. 9.  As to post-service noise exposure, he added that his current job had almost nothing to do with his military job.  See Transcript, p. 11.

Turning to lay evidence now of record, the Veteran is competent to report in-service symptomatology, such as buzzing in the ears, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the evidence is deemed credible, as his claims of exposure to acoustic trauma are consistent with his military occupational specialty, as well as his location.  Therefore, the Veteran's lay statements have been afforded significant probative value due to their competency and credibility in the context of this appeal for service connection for tinnitus.  

The Veteran's reports that he has experienced tinnitus since separation from service may serve to support his claim for service connection.  The Veteran, even as a lay person, can attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Service connection through continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see Hickson (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The Board notes that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus diagnosis.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In fact, the only examination of record resulted in a negative etiological opinion.  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity. 

Moreover, the Veteran has asserted on several occasions that he misunderstood inservice examiners when asked about a history of ringing in the ears.  That fact was not considered by the VA examiner of record, and, as discussed above, she did not discuss his lay statements within the context of her opinion.  The Board also notes that her rationale includes a statement with regard to the Veteran's hearing acuity, noting that it was within normal limits bilaterally, but did not address a possible abnormality of the inner ear, as noted by a private audiologist in August 2008.

The Board also points out that the private July and August 2008 medical reports both show tinnitus and show that the Veteran stated that he has had tinnitus since approximately 2004.  Also of note is that the reports were generated prior to the October 2008 receipt of the Veteran's claim for VA benefits.  Finally, the Board notes that the Veteran's lay assertions have been consistent throughout the pendency of his appeal.

While VA could undertake additional development to clarify the etiology of the Veteran's tinnitus diagnosis, based on the Veteran's competent and credible testimony, the inherently subjective nature of audiological symptomatology, and his exposure to acoustic trauma in service, the Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


